DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Non-Final Rejection
Priority
This application was filed on 24 July 2020 (published as US 20210038606) and is a ‘371 national phase entry of international application PCT/GB2019/050215, filed on 25 January 2019 (published as WO2019145729) which claims priority to UK application GB1801226, filed on 25 January 2018.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Preliminary Claim Amendment
Applicant’s preliminary amendment to the claims dated 24 July 2020 is acknowledged.  Claims 1-19, 21-22 and 28-31 are currently pending.

Information Disclosure Statement
The IDS dated 05 August 2020 has been received, entered and considered, a copy is included herein.

PTO-892 Form
References from the Examiner’s search of the invention are made of record.  Those not cited herein are included at least as technical background.
Status of the claims
Claims 1-5, 7-8, 10-11, 13-14, 16-19, 21-22, 28 and 30 are allowed.
Claims 6, 12 and 15 are objected to.
Claims 9, 29 and 31 are rejected. 
Claims 20, 23-27 and 32-34 were cancelled by the Applicant.

Claim Objections
[1] Claims 6, 12 and 15 are objected to over informal issues detailed below.  These claims are not currently allowable in view of these issues.

Claim 6 does not appear to end with a period as is required.

In claim 12, an “or” is missing between the two alternate structural formulae at the end of the listing of options for the B moiety.

In claim 15, the term “may be” is not consistent with the terminology used in the other claims and should be changed to an “is” for clarity and consistency.

[2] Claim 31 is objected to over an informal issue.  The period after the term “fibroid kidney” should be a comma.

Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


[1] Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "m" in the second listed structural formula of line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 1.  Neither claim 1 nor claim 9 include any definition for the variable “m”.  This variable appears in claim 7.  The claim is not distinct since it unclear what the “m” refers to.  
The Examiner suggests that the second formula be deleted from claim 9 as it appears to be extraneous to the scope.

[2] Claim 31 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 31 recites the limitation “various types of head and neck cancer”.  This limitation is not distinct since it is unclear whether all types of head and neck cancer are encompassed or whether some unspecified subset is being referred to as the “various types”.
The Examiner suggests that the phrase “various types of” be deleted to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 29 reads as follows:
“29. (Currently Amended) The method of claim 28 is a method of treating a condition treatable by the inhibition of ROCK1 and/or ROCK2.”
Firstly, the claim status is listed as “currently amended” but no amendment relative to the previously presented claim has been made.
Secondly, it is unclear how claim 29 further limits claim 28.  Claim 28 does not recite “inhibition” yet claim 29 refers to “the inhibition”.  Does the “condition treatable by the inhibition of ROCK1 and/or ROCK2” represent a subset of the “condition which is modulated by ROCK1 and/or ROCK2” of claim 28?
It is unclear which embodiments of a condition which is modulated by ROCK1 and/or ROCK2 according to claim 28 are outside the scope of claim 29.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The Examiner suggests that the claim be deleted or that the text be clarified, for example as in: “The method of claim 28 wherein the condition is treatable by inhibition of ROCK1 and/or ROCK2”.

Suggested Claim Amendments
In the interests of compact prosecution, the Examiner notes that an amendment consistent with that shown below, would put the application into condition for allowance:
In Claim 6, INSERT a period at the end of the claim.

In Claim 9, DELETE the “or” and the second chemical formula as shown below:
9. (Currently Amended) The compound of claim 1, wherein

    PNG
    media_image1.png
    164
    393
    media_image1.png
    Greyscale
 is selected from the group consisting of

    PNG
    media_image2.png
    364
    784
    media_image2.png
    Greyscale
.

In Claim 12, between the two listed chemical formulae, INSERT the term --or--, as shown in relevant part below:

    PNG
    media_image3.png
    143
    334
    media_image3.png
    Greyscale


In Claim 15, after the phrase “The compound of claim 1, wherein L2”, DELETE the term “may be” and insert the term --is-- as shown below:
15. (Currently Amended) The compound of claim 1, wherein L2is selected from the group consisting of a bond, -NRD-, -C(O)NRD-, -NRDC(O)-, -C(O)O-, -C(O)-, -NRDC(O)NRE-, and -OC(O)NRD-.
Amend Claim 29 as shown below:
29. (Currently Amended) The method of claim 28wherein the condition is treatable by 

In Claim 31, After the phrase “fibroid liver and fibroid kidney” DELETE the period and insert a comma, and after the phrase “small-cell lung cancer”, DELETE the phrase “various types of”, as shown below:
31. (Currently Amended) The method of claim 28 wherein the condition is selected from the group consisting of Idiopathic Pulmonary Fibrosis (IPF); systemic sclerosis (SSC); interstitial lung disease (ILD); type 1 and type 2 diabetes; diabetic nephropathy; Nonalcoholic Steatohepatitis (NASH); Nonalcoholic fatty liver disease (NAFLD); hypertension, atherosclerosis, restenosis, stroke, heart failure, coronary vasospasm, cerebral vasospasm, peripheral circulatory disorder, peripheral artery occlusive disease, ischemia/reperfusion injury, pulmonary hypertension and angina, erectile dysfunction, fibroid lung, fibroid liver and fibroid kidney[[.]], glaucoma, ocular hypertension, retinopathy, rheumatoid arthritis, psoriasis, psoriatic arthritis, Sjogren's syndrome, asthma, adult respiratory distress syndrome, chronic obstructive pulmonary disease (COPD), SLE, cGVHD, inflammatory bowel disease, stenosis of the bowel, disorders involving neuronal degeneration or physical injury to neural tissue, Huntington's disease, Parkinson's Disease, Alzheimer's, AmyotrophicB5163719.1Application No.: Not Yet Assigned59 Docket No.: HGX-10901Preliminary Amendment dated July 24, 2020 lateral sclerosis (ALS), multiple sclerosis, liver cancer, bladder cancer, hepatoma, squamous carcinoma of the lung, non-small cell lung cancer, adenocarcinoma of the lung, small-cell lung cancer, 

Allowable Subject Matter
The claims have not been rejected over the prior art.  The application would be allowable if the non-prior art issues identified above were overcome by appropriate amendments.
The claims are drawn to triazole compounds according to formula (I) according to independent claim 1, compositions thereof and methods of use of the same compound according to independent claims 28 and 30:

    PNG
    media_image4.png
    177
    404
    media_image4.png
    Greyscale

The compounds of formula (I) have functional activity as modulators of Rho kinases, see pages 267-271 of the specification.  Compounds with this functional activity are described in the prior art as having a number of pharmaceutical utilities, see for example the review Loirand “Rho Kinases in Health and Disease: From Basic Science to Translational Research” (Pharmacological Reviews 2015, 67, 1074-1095).  The claimed methods of use are reasonably consistent with these known utilities.
The closest prior art is represented by the references Aicher (WO2016138335, IDS) and Zhao (US 20190002442–earlier filed than present claims).  The references disclose compounds which differ from those claimed in that they are thiadiazoles not triazoles: they are related as “bioisosteric” variants.  
See Aicher, formulae (I) and (II) at pages 3-4, compound I-1 at page 49, etc and Zhao compound 3 in the table on page 16:

    PNG
    media_image5.png
    335
    436
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    163
    603
    media_image6.png
    Greyscale

The Aicher reference relates only to thiadiazole compounds and provides no reason to exchange the thiadiazole ring contained at the central structural element of the inhibitor compounds.  
Zhao teaches variation of the heterocyclic moiety at the position equivalent to the thiadiazole of compound 3: see formula (I) at page 1 and the associated ring C teachings at paragraph 11.   The reference teaches that a broad selection of mono and bicyclic heterocyclic moieties might be used at the relevant position.  The reference exemplifies only the above shown compound with a 5-membered heterocyclic ring at the position: see the table at pages 16-27.  The majority of the disclosed compounds have a 6-membered heterocyclic ring at this position.  Based on the reference teachings, alone or in combination, a skilled artisan would not be led to provide for a compound with a triazole ring, as presently required.
The technique of bioisosteric replacement is known in the art of medicinal chemistry.  The exchange of a thiadiazole with the corresponding triazole might be considered an obvious variation through the use of this technique.  The prior art compounds are taught as having utility as kinase inhibitors - the potencies of which are known to be sensitive to changes in electronic and hydrogen-bonding properties.  The exchange of a thiadiazole with a triazole would be expected to substantially alter at least the electronic and hydrogen-bonding properties of the prior art compounds.  The biological properties of the triazole compounds would not reasonably be expected to be similar or better than those of the corresponding thiadiazole.  There is not a reasonable expectation of success in making the exchange.  This is demonstrated for example by the references Aurelio (J. Med. Chem. 2016, 59, 965−984) and Dhar (Bioorg. Med. Chem. Lett. 2002, 12, 3125–3128).  See Aurelio table 1 at page 967, compounds 4-6.  See Dhar table 1 at page 3127, compounds 9-11.  Each reference describes an SAR study where a key 5-membered heterocyclic ring moiety is varied through exchange of the S, O and N atoms in thiadiazole, oxadiazole and triazole rings.  In each case the resulting biological activity differs substantially across this series of closely related bioisosteric variants and the exchange of an S atom with an O atom is preferred over the exchange of an S atom with an N atom.  
Thus, a skilled artisan would not find any particular reason to exchange the thiadiazole rings of the prior art Rho kinase inhibitors in the teachings of the references which disclose these compounds. Furthermore, there would be no reasonable expectation of success in making the exchange.  The compounds required by all of the present claims are therefore novel and non-obvious over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625